Exhibit YM BioSciences Inc. Letter to Shareholders Fiscal 2009 First Quarter, ended September 30th, Dear Shareholders, As we report to you on our first quarter of Fiscal 2009, global markets continue their unprecedented volatility and many of our peers in Europe and North America are now finding it impossible to raise the additional capital they need to continue in business. While these are certainly difficult times for many, we are fortunate at YM to have prudently amassed those cash resources (approximately $52 million net as at the end of the quarter), which should allow us to continue development of our lead products nimotuzumab and AeroLEF® beyond fiscal 2009, as planned. Furthermore, our ability to form a network of cooperative relationships for the development of nimotuzumab has resulted in a broad, late-stage clinical program for this drug, for which YM bears only a fraction of the cost. Highlighting the first quarter, two of our licensees for nimotuzumab, Daiichi-Sankyo Co., Ltd. in Japan and Kuhnil Pharmaceutical Co. in Korea, initiated an 80-patient Phase II randomized, open-label trial comparing nimotuzumab plus irinotecan to irinotecan alone in patients with advanced or recurrent gastric cancer refractory to 5-FU-containing regimens. This trial, one of three randomized trials of nimotuzumab currently being conducted by our various licensees, clearly demonstrates the value of the multi-company, multi-national consortium.
